Title: Abigail Adams to William Stephens Smith, 25 February 1786
From: Adams, Abigail
To: Smith, William Stephens


     
      Dear sir
      
       Febry 25 1786
      
     
     Last evening col Forrest sent a servant with a Letter addrest to me, but upon opening it, I found I was honourd only with the cover. The inclosed I deliverd the Lady who sat next me but as I could not prevail with her to communicate a word more than “that the cake was good” I threatned her with opening the next unless I should find something in the cover to appease me. But I did not keep my word, for I deliverd two others which came this day. I foretold at Breakfast, every morning since your departure, that you could not cross. I therefore commissirated your situation, and wished you back again; mr Peters arrived the day you set of. He has spent two evenings with us, and I enterd into the mans character from one single circumstance. There were several letters here for him, which when I gave them to him he rose and went to the lights unseald them, then threw them upon the table, and with an honest bluntness broke out—not one line from my wife. I have lost two letters from her. The d——l, I had rather have found two lines from her, than ten folios from any one else, you know the man.
     I forgot to desire you to present my compliments to mr Jefferson and desire him to bring Patty with him and let her tarry with me whilst he is London. I designd to have askd you to have got me a certain article in France. I had the memorandum, and money in my hand, but first tried you with respect to yourself, and you lookd so solemn, and hesitated so much to serve yourself, that I put my money again into my pocket, and threw the memo into the fire. Adieu, yours &c &c
     
      A A
     
     
      
       compliments to all good folks
      
     
    